DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono, S et al. (JP 4247704) (hereinafter Hosono, S et al.).
Regarding Claim 1, Hosono, S et al. teaches a liquid discharge head (201, Fig. 1), comprising: a pressure chamber (231, Fig. 3) connected to a nozzle (213, Fig. 3) from which a liquid is discharged [Paragraphs 0083-0084]; an actuator  (232/225, Figs. 1,3) configured to apply discharge pressure to the liquid in the pressure chamber (231) [Paragraphs 0083, 0085]; a first supply channel (205a, Fig. 1) which is connected to the pressure chamber (231), and through which a first liquid is supplied to the pressure chamber (231) [Paragraphs 0072-0076]; a second supply channel (205b. Fig. 1), different from the first supply channel (205a), which is connected to the pressure chamber (231), and through which a second liquid different from the first liquid is supplied to the pressure chamber (231) [Paragraphs 0072-0076]; a first valve (206a, Fig. 1) which is disposed in the first supply channel (205a), and by which the first supply channel (205a) is opened and closed [Paragraph 0076]; and a second valve (206b, Fig. 1) which is disposed in the second supply channel (205b), and by which the second supply channel (205b) is opened and closed [Paragraph 0076].

Regarding Claim 9, Hosono et al. teaches the liquid discharge head (201), wherein at least one of the first liquid and the second liquid is any of a water-based pigment ink, a printing pigment ink, a water-based sublimation ink, a reactive dye ink, an acid dye ink, a disperse dye ink, a solvent ink, a UV ink, a latex ink, and a cleaning liquid [Paragraphs 0018 and 0020].

Regarding Claim 10, Hosono et al. teaches the liquid discharge head (201), further comprising: a third supply channel (205c, Fig. 7) which is connected to the pressure chamber (231), and through which a third liquid different from the first and second liquids is supplied to the pressure chamber (231), and a third valve  (206c, 
Fig, 7) which is disposed in the third supply channel (205c), and by which the third supply channel (205c) is opened and closed [Paragraphs 011-0112, all of the components in Fig. 7 are the same as the components in Figs. 1-6].

Allowable Subject Matter
Claims 2-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 is the inclusion of the limitation of a liquid discharge head that includes wherein each of the first valve and the second valve includes a valve body and a piezoelectric element configured to move the valve body.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation of a liquid discharge head that includes wherein each of the first valve and the second valve includes a valve body and an electrostatic element configured to move the valve body.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 4-7 is the inclusion of the limitation a liquid discharge head that includes a channel forming body in which a first supply channel having an inner surface that defines the first supply channel, wherein at least one of a first and second valve has a valve body and drive to move the valve body.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation a liquid discharge head that includes a supply channel having at least one of a first and second supply channel having a downstream portion connected to a pressure chamber and upstream portion that communicates with the downstream portion, and a valve having at least one of a first and second valve that is a check valve having a valve body in the downstream portion of the supply channel, which inhibits the liquid flowing back to the upstream portion from the downstream portion.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation a liquid discharge head that includes a first, second, and third supply channel connected to a pressure chamber at regular intervals in a circumferential direction of pressure chamber.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) is the inclusion of the limitation a liquid discharge head that includes a first and second supply channel stacked on each other and arranged at a side opposite to a side of a third supply channel with a pressure channel in between the first and second supply channel and the third supply channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853